DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/15/2020 was considered by the examiner.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: In claim 1, the specific limitations of  “… the low leakage sensing circuit including: a first capacitor having a first terminal coupled to the second DC bus terminal, and a second terminal; a second capacitor having a first terminal coupled to the second terminal of the first capacitor, and a second terminal coupled to the reference node; a first resistor having a first terminal coupled to the second DC bus terminal, and a second terminal; and a second resistor having a first terminal coupled to the second terminal of the first resistor, and a second terminal coupled to the second terminal of the first capacitor.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claims 2-7 are allowed for depending from allowable claim 1.
In claim 8, the specific limitations of  “… a first capacitor having a first terminal coupled to the second DC bus terminal, and a second terminal; a second capacitor having a first terminal coupled to the second terminal of the first capacitor, and a second terminal coupled to a reference node; a resistive divider circuit coupled across the first capacitor and having an output terminal that delivers a voltage signal corresponding to a voltage across the first capacitor.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claims 9-13 are allowed for depending from allowable claim 8.
In claim 14, the specific limitations of  “… a capacitor circuit coupled between the second DC bus terminal and a reference node; and a resistor circuit coupled to the capacitor circuit, the resistor circuit having an output terminal that delivers a voltage signal corresponding to a voltage between the second DC bus terminal and a reference node; a signal conditioning circuit having: a first input terminal coupled to the output terminal of the resistor circuit; and an output configured to provide an output voltage signal representing a voltage signal from the output terminal of the resistor circuit.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claims 15-19 are allowed for depending from allowable claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

               The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
               - Kim et al teaches a current converter with a leakage measuring device but does not teach “… the low leakage sensing circuit including: a first capacitor having a first terminal coupled to the second DC bus terminal, and a second terminal; a second capacitor having a first terminal coupled to the second terminal of the first capacitor, and a second terminal coupled to the reference node; a first resistor having a first terminal coupled to the second DC bus terminal, and a second terminal; and a second resistor having a first terminal coupled to the second terminal of the first resistor, and a second terminal coupled to the second terminal of the first capacitor”
- Schumacher et al teaches a leakage detector but does not teach “… the low leakage sensing circuit including: a first capacitor having a first terminal coupled to the second DC bus terminal, and a second terminal; a second capacitor having a first terminal coupled to the second terminal of the first capacitor, and a second terminal coupled to the reference node; a first resistor having a first terminal coupled to the second DC bus terminal, and a second terminal; and a second resistor having a first terminal coupled to the second terminal of the first resistor, and a second terminal coupled to the second terminal of the first capacitor”
- Nakayama et al teaches a current converter with a leakage detector but does not teach “… the low leakage sensing circuit including: a first capacitor having a first terminal coupled to the second DC bus terminal, and a second terminal; a second capacitor having a first terminal coupled to the second terminal of the first capacitor, and a second terminal coupled to the reference node; a first resistor having a first terminal coupled to the second DC bus terminal, and a second terminal; and a second resistor having a first terminal coupled to the second terminal of the first resistor, and a second terminal coupled to the second terminal of the first capacitor”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM S CLARKE/Examiner, Art Unit 2867                                                                                                                                                                                                        

/SON T LE/Primary Examiner, Art Unit 2863